Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
    DETAILED ACTION
Priority
This application is a CON of 16/284,812 02/25/2019, is acknowledged. 
Status of Claims
Claims 1-10, 13, 16-20, 23, 27-28, 30, 37-42, 47-52 and 57 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on October 04, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 10/04/2021, which has been entered in the file.
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group I [which includes claims 1-10, 13, 16-20, 23, 27-28, 30, 37-42 and 47-52, drawn to a compound of Formula I], and the elected species as set forth and found to Example 30, such as, 
    PNG
    media_image1.png
    109
    276
    media_image1.png
    Greyscale
, with traverse, is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10, 13, 16-20, 23, 27-28, 30, 37-42, 47-52 and 57 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-3 of US 10,328,053 (US ‘053) and also over claims 1-53 of US 10,836,769 (US ‘769) and  if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Claims 1-10, 13, 16-20, 23, 27-28, 30, 37-42, 47-52 and 57 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1, 3, 5-6,  8-10, 12, 14, 18-19, 21, 23-26, 28, 30-31, 35-37, 39-41, 43-52, 54-58 and 63 of co-pending application No. 17/089,030 (US ‘030). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘053, US ‘769 and US ‘030 patent and/or co-pending application. Therefore, the disclosure of US ‘053, US ‘769 and US ‘030 patent and/or co-pending application that teach many permutation and combinations, which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired substituted pyrrolizine compound of Formula I, including 
    PNG
    media_image2.png
    148
    286
    media_image2.png
    Greyscale
 (see claim 49, column 182, US ‘769), in view of the known teaching of the art. The claimed compounds, compositions and their method of uses are so closely related structurally to the homologous and /or analogous compounds of the references as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious structural and/or 
Objection
The expression “or preventing” must be deleted from claim 57 (line 1, page 16) because the term is broad and undefined and/or poorly defined by Applicant’s disclosure. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.

/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626